Case: 11-50356     Document: 00511746916         Page: 1     Date Filed: 02/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 3, 2012
                                     No. 11-50356
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ERIK CHAVEZ-TREVINO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:09-CR-1488-1


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Erik Chavez-Trevino appeals from his jury-verdict conviction for importing
into the United States five kilograms or more of a substance containing cocaine.
He argues that the district court erred by refusing to grant his motion for a
mistrial after a Government witness made a prejudicial remark during cross-
examination. We review the district court’s denial of a motion for mistrial for an
abuse of discretion. United States v. Paul, 142 F.3d 836, 844 (5th Cir. 1998).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50356    Document: 00511746916      Page: 2    Date Filed: 02/03/2012

                                  No. 11-50356

      Examination of the entire record shows that there is no significant
possibility that the prejudicial evidence had a substantial impact upon the jury
verdict. See id. Moreover, we accord considerable weight to the district court’s
assessment that the striking of the remark and the curative instructions
provided to the jury were sufficient to negate the prejudicial effect of the remark.
See United States v. Nguyen, 28 F.3d 477, 483 (5th Cir. 1994). The district court
did not abuse its discretion by denying Chavez-Trevino’s motion for a mistrial
on this basis.
      The judgment of the district court is AFFIRMED.




                                         2